PER CURIAM. 1 petitioner Dewayne Boykins tendered to this court a pro se petition for writ of mandamus, alleging that the respondent circuit judge had not acted in a timely manner on a pro se motion for extension of time to lodge a record on appeal and a motion to proceed in forma pauperis on appeal. Now before us is petitioner’s motion for rule on clerk seeking to file the mandamus petition without the certified record required to file such an action. Rule 6-1 (a) of this court provides that in cases in which the jurisdiction of this court is in fact appellate, although in form original, such as petitions for writs of prohibition, certiorari, or mandamus, the pleadings with certified exhibits from the trial court are treated as the record. Ark. Sup. Ct. R. 6-1 (a) (2012); Wright v. Griffen, 2012 Ark. 313, 2012 WL 3363256 (per curiam); Barnett v. Tabor, 2010 Ark. 22, 2010 WL 135320 (per curiam); Davis v. Dennis, 2009 Ark. 474, 2009 WL 3162959 (per curiam); Dillard v. Keith, 336 Ark. 521, 986 S.W.2d 100 (1999) (per curiam). This court cannot assume jurisdiction of the mandamus petition tendered by petitioner without a certified record. See Wright, 2012 Ark. 313, 2012 WL 3363256. Accordingly,-the motion is denied. Motion denied.